Citation Nr: 1828055	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-39 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for lumbar spine condition.

3. Entitlement to service connection for bilateral knee condition.

4. Entitlement to service connection for right shoulder condition.

5. Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 2001 to May 2005.

This matter comes to the Board of Veterans Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for a lumbar spine condition, bilateral knee condition, right shoulder condition, and migraines are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have not all been met.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his claimed PTSD is related to his military service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Veteran underwent a VA examination for PTSD in September 2012, and the examination report indicates that there is no diagnosis for PTSD.  The examiner explained that the Veteran does not meet diagnostic criteria for PTSD and stated that the Veteran does not provide clear evidence of any kind of mood disorder.  The examiner stated that there is no evidence of cycling mood, psychosis, and that based on the information provided, there was no clear psychiatric diagnosis on Axis I or Axis II.  VA treatment records received in September 2014 include an August 28, 2013 psychiatry note, which indicates no diagnosis of PTSD.

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  As the Board finds that the requirement of a current disability has not been met, the Board need not address the other elements of service connection.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The preponderance of the evidence is against the claim, thus the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.


REMAND

The Veteran contends that his lumbar spine condition, bilateral knee condition, right shoulder condition, and migraines are related to his military service.

After a review of all of the evidence, the Board finds that additional development is required before the claims of entitlement to service connection for a lumbar spine condition, bilateral knee condition, right shoulder condition, and migraines are decided.

When a Veteran's complete service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist a veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).

The Veteran's available service treatment records (STRs) indicate that the Veteran served in the U.S. Army as an infantryman with service in Southwest Asia.  The Board acknowledges that the May 2012 Formal Finding of Complete Service Treatment Records indicates that complete STRs are unavailable for review.  While there is not a medical diagnosis with regard to these claims, the Veteran is competent to report on the onset and recurrence of symptoms related to his claimed disabilities of a lumbar spine condition, bilateral knee condition, right shoulder condition, and migraines.  

The Veteran has not been afforded a VA examination addressing his claimed lumbar spine condition, bilateral knee condition, right shoulder condition, or his migraines.  Accordingly, a remand is warranted to obtain an examination and opinion that addresses the Veteran's contentions that his claimed disabilities are related to service.


Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for appropriate VA examinations with regard to his claimed lumbar spine condition, bilateral knee condition, right shoulder condition, and migraines.

a.  With respect to each claim, the examiner is asked to identify any current disability of the lumbar spine, either knee, the right shoulder or one involving migraines.

b.  The examiner is asked to provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified condition had onset during or was caused by his active service.

The examiner should accept that through no fault of the Veteran, most of the Veteran's STRs are not available.  
All examinations must include a review of the Veteran's claims file.  The examiner must comment on any lay reports by the Veteran regarding the initial onset of his claimed disabilities.

A complete rationale for any opinion(s) expressed must be provided.  If the examiner determines that an opinion cannot be provide without resorting to mere speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

2.  Thereafter, readjudicate the claims that are the subject of this remand.  If any benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


